Citation Nr: 1316858	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  06-27 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an increased (compensable) rating for bilateral hearing loss disability.

2.  Entitlement to service connection for a disorder causing chest pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2013, the Board remanded the matters currently on appeal to the RO for further development.  The Board decided the issue of service connection for left ankle disability at that time.  

The issue of service connection for a disorder causing chest pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hearing loss is no higher than level II for the right ear and no higher than level I for the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.85, 4.86, Diagnostic Code 6100 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in April 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has assisted the Veteran in obtaining evidence; examined the Veteran for hearing loss disability in March 2006 and August 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations were adequate as they provide a fair and impartial basis upon which to decide the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's February 2013 remand by obtaining the report of an October 2008 VA audiogram and readjudicating the claim.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran appeals the RO's October 2005 denial of a compensable rating for his service-connected bilateral hearing loss disability.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  Hearing loss ratings are assigned in accordance with rating criteria found at 38 C.F.R. §§ 4.85, 4.86.

On VA examination in March 2006, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
45
50
55
55
LEFT
-
40
50
50
50

The average thresholds were 51 decibels in the right ear and 48 decibels in the left ear.  Speech recognition scores, using the Maryland CNC test, were 96 percent in the ear.

These VA examination findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral I for each ear.  These numeric designations warrant assignment of a noncompensable percent evaluation using 38 C.F.R. § 4.85, Table VII.

On VA evaluation in October 2008, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
40
55
55
60
LEFT
-
40
50
50
50

The average puretone thresholds were 53 decibels in the right ear and 48 decibels in the left ear.  Speech recognition scores, using the Maryland CNC test, were not reported.  

On VA examination in August 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
50
65
65
70
LEFT
-
50
60
55
55

The average thresholds were 63 decibels in the right ear and 55 decibels in the left ear.  Speech recognition scores, using the Maryland CNC test, were 96 percent in the right ear and 92 percent in the left ear.

These VA examination findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral II for the right ear and I for the left ear.  These numeric designations warrant assignment of a noncompensable percent evaluation using 38 C.F.R. § 4.85, Table VII.

No medical records are found on Virtual VA (VA's electronic data storage system).

Patterns of exceptional hearing loss are covered in 38 C.F.R. § 4.86.  Section 4.86(a) provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Section 4.86(b) provides that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The audiometry test results from each of the reports mentioned above do not meet the requirements of 38 C.F.R. § 4.86(a) for either ear.  Accordingly, it is not for application.  

The possibility of an extraschedular rating has been considered.  38 C.F.R. § 3.321(b)(1).  However, the symptoms associated with the Veteran's disability appear to fit squarely within the applicable rating criteria.  As such, extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, an unemployability claim has not been reasonably raised in connection with the hearing loss issue.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

A compensable rating for bilateral hearing loss disability is not warranted.  To this extent, the appeal is denied.


REMAND

Unfortunately, remand of the issue of service connection for a disorder causing chest pain is once again required.  The Veteran was seen in service for chest pain assessed as costochondritis in September 1979 and June 1983, and was seen again for chest pain in June 1989.  The Board remanded the case to the RO in February 2013 for a VA examination with a medical opinion as to whether it was at least as likely as not (a probability of at least 50 percent) that the Veteran's currently diagnosed gastroesophageal reflux disease is causally related to any disease, injury, or incident of service, to include the chest pain complained of in service.  

Subsequently, the examiner who conducted the VA examination, in March 2013, considered a number of service treatment records showing treatment for gastrointestinal complaints in service, but unfortunately did not consider any of the above-mentioned instances of treatment for chest pain in service, in arriving at a negative nexus opinion regarding relationship to service for the Veteran's current gastroesophageal reflux disease.  Accordingly, remand for another nexus opinion is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be forwarded to the March 2013 examiner for review and an addendum opinion addressing the significance of the complaints of chest pain in September 1979, June 1983, and June 1989 in relation to the Veteran's GERD.  The examiner is requested to offer and opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such inservice complaints of chest pain reflected early manifestations of the Veteran's GERD.  

If the March 2013 examiner is not available, then the claims file should be forwarded to another appropriate examiner for a detailed response to the above-posed question. 

2.  Thereafter, readjudicate the Veteran's pending service connection claim in light of the expanded record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


